Citation Nr: 0604154	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder on a direct basis or as caused by a service-
connected right ankle disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative disc disease of 
the lumbar spine, by reason of aggravation by a service-
connected right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO determined that sufficient 
new and material evidence had not been received with which to 
reopen the previously denied claim of entitlement to service 
connection for a low back disorder.  The RO also granted 
service connection for additional disability of a non-service 
connected low back disorder by reason of aggravation by 
service-connected right ankle disorder and assigned a 10 
percent disability rating effective as of November 9, 2000.

In December 2005, a video conference hearing was conducted 
over which the undersigned Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the 
veteran's claims folder.

The issues of entitlement to service connection for a low 
back disorder on the merits and entitlement to an initial 
disability rating in excess of 10 percent for service-
connected degenerative disc disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  By rating action dated in May 1996, the RO denied 
reopening the veteran's previously denied claim of 
entitlement to service connection for a low back disorder.

3.  Evidence submitted since the May 1996 RO decision is not 
duplicative of evidence previously on file and, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The unappealed May 1996 RO decision which denied 
reopening the veteran's previously denied claim of 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1103 (2005).

2.  Subsequent to the May 1996 RO decision that denied 
reopening the veteran's previously denied claim of 
entitlement to service connection for a low back disorder, 
new and material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence 

VA has a duty to notify claimants for VA benefits of 
information necessary to  complete and support a claim and to 
assist claimants in the development of  evidence.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  In this case, the Board herein 
reopens the veteran's claim.  Accordingly, VA's duties have 
been fulfilled to the extent required.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection will be rebuttably presumed 
for certain chronic diseases, including arthritis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310(a) (2005).  
In addition, secondary service connection may be established 
when there is aggravation of a veteran's nonservice-connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The veteran has been granted service connection for 
degenerative disc disease of the lumbar spine as secondary to 
his service-connected right ankle disorder on the basis of 
aggravation.  The issue before the Board is limited to 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder on a direct basis or as caused by a service-
connected right ankle disorder.

The veteran's service medical records are negative for any 
complaints or findings of a low back disorder.

A VA examination report dated in March 1973 had shown that 
the veteran reported pain and swelling in his right ankle.  
Physical examination revealed that his spine was well 
aligned, his gait was normal, he was able to stand on his 
toes and walk on his heels. 

After service, an x-ray dated in August 1977 from Family 
Health Medical Center showed minimal degenerative change at 
L4-L5 manifest by osteophyte formation.  Dr. Ackerson 
reported that as a result of the veteran's left knee 
disorder, he walked with a limp and aggravated is spine.  

A VA treatment record dated in May 1982 showed a probably L-2 
disc rupture.  The veteran denied a history of trauma.  An x-
ray was within normal limits.  In June 1982, the veteran was 
diagnosed as having low back strain.  On VA examination in 
January 1985, the veteran gave a three year history of low 
back pain, starting when he had a cast on his leg.  He stated 
that he walked crooked.

A VA examination report dated in March 1978 showed that the 
veteran reported pain in the right ankle, cramping in the 
right toes and right arch, and pain in both knees. Physical 
examination revealed that his posture was normal and his 
spine was well aligned.  

A VA outpatient treatment record dated in July 1978 showed 
that the veteran reported low back pain.  Physical 
examination revealed tenderness in the left lumbar region.  
In November 1978 he reported that since fracturing his right 
ankle in service he had injured his back and had had left 
knee surgery. 

A VA examination report dated in April 1980 showed that the 
veteran reported pain in the lower back and in both lower 
legs.  

VA outpatient treatment records dated in June 1982 showed 
that the veteran reported low back pain of three or four 
weeks' duration.  The impression was that he had a low back 
strain.

A VA hospital treatment record dated in August 1982 showed 
that lumbar scoliosis with flexion convexed to the left was 
reported.

A VA outpatient treatment record dated in September 1982 
showed that the veteran reported having some low back pain 
with apparent muscle spasm.  In July 1983 he reported 
cramping in his right foot and continued low back pain.  It 
was noted that the back pain seemed to be related to activity 
and that the cramping of the right foot was not related to 
activity. The impression was muscle spasm.  In October 1983 
he reported his back pain was essentially unchanged and that 
he still had right foot cramping.  In April 1984 he reported 
his low back pain was decreased but that he now had pain in 
his right leg with sciatica down the right thigh.  He also 
reported that he had back pain on bowel movements.

A VA examination report dated in January 1985 showed that the 
veteran, in pertinent part, reported pain in his low back.  
It was noted that, while low back pain had been reported for 
the previous three years, on close questioning of the veteran 
it was revealed that he did not really have pain in his back.

In March 1985, the RO denied service connection for a low 
back disorder.  The veteran was notified of this decision and 
of his appellate right by letter dated April 4, 1985.  He 
appealed.  In January 1986, the Board denied service 
connection for a low back disorder on a direct basis and as 
not causally or etiologically related to his service-
connected right ankle disorder.  In a June 1987 
reconsideration decision, the Board affirmed the January 1986 
decision.  

In March 1991, the RO determined that new and material 
evidence had not been submitted to reopen the claim on a 
direct and secondary basis.  The veteran did not appeal.  See 
38 C.F.R. § 20.200.  Thus, this decision became final.  
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2005).

Thereafter, by rating action dated in May 1996, the RO denied 
reopening the veteran's previously denied claim of 
entitlement to service connection for a low back disorder.  
The veteran submitted a notice of disagreement in July 1996.  
A statement of the case was issued in July 1996.  The veteran 
did not perfect an appeal.  See 38 C.F.R. § 20.200.  Thus, 
this decision became final.  38 U.S.C.A. §§ 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1103 (2005).  The veteran sought 
to reopen his claim in January 2001.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to the May 1996 RO decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

A VA outpatient treatment record dated in November 2000 shows 
that the veteran reported back pain when he did not wear his 
special shoes and inserts.  He indicated that his back had 
been hurting for the preceding two years.  The assessment was 
limp without shoes shifts weight to the left foot placing 
back out of alignment, causing pain.

A VA examination report dated in March 2001 shows that the 
veteran reported low back pain which began approximately 15 
years earlier when he began limping on his service-connected 
right ankle more progressively.  The impression was 
degenerative disc disease at L4-5 and L5-S1; retrolisthesis 
of L2 on L3, L3 on L4, and L4 on L5; and right ankle 
degenerative arthritis.  The examiner opined that the veteran 
did have lumbar spine pathology and degenerative disc disease 
which was causing him some disability in his daily life.  He 
added that his condition more than likely had been 
exacerbated by his right ankle condition which had been 
progressive, post-traumatic arthritis over the preceding 15 
years.  He also indicated that he more than likely would have 
had some low back pain at this point by natural progression 
of the disease, it was more likely that it had been 
exacerbated greatly by the abnormal gait that had shown on 
examination.

A VA examination report dated in March 2005 shows that the 
veteran's claims folder was not available for review in 
conjunction with the examination.  He indicated that he did 
not have any specific back injury, but that he felt like he 
overused it.  He described engaging in heavy lifting during 
service.  The diagnosis was severe lumbar strain with 
extensive degenerative joint disease throughout the lumbar 
spine.

The veteran has also provided additional argument that he 
injured his low back during service while loading equipment.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.  The additional medical 
evidence of record as set forth above is new in that it was 
not previously of record, and is significant as it provides a 
current diagnosis of a low back disorder and the suggestion 
that it may be caused by the veteran's service-connected 
right ankle disorder.  Specifically, in November 2000, it was 
assessed that the veteran's limp when not wearing shoes would 
shift his weight to the left foot, placing his back out of 
alignment and causing pain.  The veteran also not reports 
that he suffered a low back injury during service.  This 
evidence was not before VA in May 1996 and is probative for 
the reasons and bases of denial.  For this reason, the Board 
finds that the evidence added to the record since May 1996 is 
so significant that it must be considered in order to fairly 
decide the claim.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the May 1996 RO decision is 
new and material and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder on 
a direct basis or as caused by a service-connected right 
ankle disorder is reopened.  The appeal is granted to this 
extent only.

REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration and to comply with due process.

As indicated above, the veteran is currently diagnosed with a 
low back disorder. The November 2000 VA outpatient treatment 
record suggested that the veteran had a limp when not wearing 
shoes which would shift his weight to the left foot, placing 
his back out of alignment and causing pain.  Although the VA 
examiner in March 2001 stated that the veteran's right ankle 
disorder aggravated his low back disorder, an opinion as to 
causation was not rendered.  The VA examiner in March 2005 
did not have access to the veteran's claims folder and did 
not opine as to an etiological relationship between the 
service-connected right ankle disorder and the low back 
disorder.  

As the veteran is service-connected for a right ankle 
disorder, an opinion should be obtained as to whether it is 
at least as likely as not that the veteran's currently 
diagnosed low back disorder was caused by his right ankle 
disorder.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(4) (2005).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Additionally, during his December 2005 video conference 
hearing, the veteran indicated that he had applied for 
monthly disability benefits from the Social Security 
Administration (SSA) sometime between 1978 and 1980 for 
symptoms associated with is back disorder.  The complete 
medical and administrative records related to his Social 
Security claim have not been obtained.  The RO should make 
arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

As the outcome of the claim for entitlement to an initial 
disability rating in excess of 10 percent for service-
connected degenerative disc disease by reason of aggravation 
by service-connected right ankle disorder would depend upon 
the outcome of the claim for service connection for a low 
back disorder on a direct basis or as caused by the right 
ankle disability, the issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are inextricably intertwined when a decision concerning one 
could have a significant impact on the other, thus rendering 
the adjudication of the latter prior to adjudication of the 
former meaningless and non-final).  Accordingly, the claim 
for a higher rating is deferred until after there has been 
development and adjudication of the claim for entitlement to 
service connection for a low back disorder.  In any event, as 
the case must be remanded for the foregoing reasons and a VA 
orthopedic examination is required, as assessment as to the 
severity of the veteran's degenerative disc disease should be 
provided, and any recent treatment records should be 
obtained.

Accordingly, this appeal is REMANDED for the following 
actions

1.  Obtain the veteran's treatment 
records for degenerative disc disease of 
the lumbar spine from the Loma Linda VA 
treatment facility, dated since February 
2004.

2.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security disability claim in 1978 or 1980 
and associate them with the claims file.

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic examination.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact reviewed in conjunction 
with the examination.  

The examiner is requested to state 
whether it is at least as likely as not 
that any currently diagnosed low back 
disorder was caused by the veteran's 
service-connected right ankle disorder.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
degenerative disc disease of the lumbar 
spine.  The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there severe, 
recurring attacks with intermittent 
relief?

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

4.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this Remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


